NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

BIAX CORPORATION,
Plaintiff-Appellant,

V.

NVIDIA CORPORATION,
Defendant-Appellee,

AND

SONY COMPUTER ENTERTAINMENT AMERICA,
INC. AND SONY ELECTRONICS, INC.,
Defendants-Appellees.

2012-1387

Appeal from the United States District Court for the
District of Colorado in case n0. 09-CV-1257, Judge Philip
A. Brimmer.

ON MOTION

ORDER

The parties jointly move for an extension of time, un~
til July 30, 2012, for the appellant to file its initial brief,

BIAX CORPORATION V. NVIDIA CORPORATION 2

for an extension of time, until September 24, 2012, for the
appellees to Hle their initial briefs, and for an extension
of tirne, until October 8, 2012, for the appellant to file its
reply brief.

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted.

FOR THE COURT

 1 2 2012 /s/ Jan Horbaly
Date J an I-Iorbaly
Clerk

cc: Steven J. Merker, Esq.
Christopher R. Ottenweller, Esq.
Christian C. Taylor, Esq.

D
521 eeii§§'§i':esn*°“

JUL 122[]12

JAN HURBALY
CLERK